[exhibit103001.jpg]
Exhibit 10.3 AMENDMENT NO. 1 TO OUTFRONT MEDIA MASTER REPURCHASE AGREEMENT This
AMENDMENT NO. 1 TO OUTFRONT MEDIA MASTER REPURCHASE AGREEMENT (this
“Amendment”), is made and entered into as of June 18, 2020 (the “Amendment
Date”), by and among each of MUFG Bank, Ltd., a Japanese banking corporation, as
buyer (“Buyer”); and Outfront Media LLC, a Delaware limited liability company,
as seller (“Seller”); and amends that certain that certain 1996 SIFMA Master
Repurchase Agreement dated as of September 6, 2018, between Seller and Buyer
(the “Master Repurchase Agreement” and, as amended hereby, the “Amended Master
Repurchase Agreement”). Each of Buyer and Seller may also be referred to herein
individually as a “Party”, and collectively as the “Parties”. RECITALS WHEREAS,
the Parties entered into the Master Repurchase Agreement; WHEREAS, the Parties
now wish to amend certain provisions of the Master Repurchase Agreement.
AGREEMENT NOW, THEREFORE, in consideration of the mutual covenants, agreements
and conditions set forth herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged and confirmed, the
Parties agree as follows: 1. Interpretation. 1.1 Definitions. All capitalized
terms used but not defined in this Amendment shall have the meanings set forth
in the Master Repurchase Agreement (including Annex I thereto). 1.2
Construction. The rules of construction set forth in Section 1.2 of the
Framework Agreement shall apply to this Amendment. 2. Amendments. The Master
Repurchase Agreement is hereby amended, effective from and after the Amendment
Date, as follows: 2.1 any text in Exhibit A to this Amendment that is struck
through shall be deleted from the applicable provision of Annex I to the Master
Repurchase Agreement; and 2.2 any text that is double underscored shall be added
to the applicable provision of the Annex I to the Master Repurchase Agreement.



--------------------------------------------------------------------------------



 
[exhibit103002.jpg]
3. Representations, Warranties, Undertakings and Agreements. 3.1 Seller. In
entering into this Amendment, Seller hereby makes or repeats (as applicable) to
Buyer as of the Amendment Date (or, to the extent expressly relating to a
specific prior date, as of such prior date) the representations and warranties
set forth in the Master Repurchase Agreement, and such representations and
warranties shall be deemed to include this Amendment. Seller further represents
that it has complied in all material respects with all covenants and agreements
applicable to it under the Master Repurchase Agreement. 4. Miscellaneous. 4.1
Counterparts. This Amendment may be executed by the Parties on any number of
separate counterparts, by facsimile or email, and all of those counterparts
taken together will be deemed to constitute one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signatures are physically attached to the
same document. A facsimile or portable document format (“.pdf”) signature page
will constitute an original for the purposes of this Section 4.1. 4.2
Ratification; Amended Terms. Except as amended hereby the Master Repurchase
Agreement remains in full force and effect. The Parties hereby acknowledge and
agree that, effective from and after the Amendment Date, (i) all references to
the Master Repurchase Agreement in any other Transaction Agreement shall be
deemed to be references to the Amended Master Repurchase Agreement, (ii) any
amendment in this Amendment of a defined term in the Master Repurchase Agreement
shall apply to terms in any other Transaction Agreement which are defined by
reference to the Master Repurchase Agreement. 4.3 GOVERNING LAW. THIS AMENDMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAW PROVISIONS THEREOF OTHER
THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW. 4.4
Expenses. All reasonable and documented legal fees and expenses of Buyer
incurred in connection with the preparation, negotiation, execution and delivery
of this Amendment and each related document entered into in connection herewith
shall be paid by the Seller promptly on demand. [SIGNATURE PAGES FOLLOW] 2



--------------------------------------------------------------------------------



 
[exhibit103003.jpg]
IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first written above. Buyer: MUFG Bank, Ltd. By: /s/ Thomas Giuntini Name: Thomas
Giuntini Title: Managing Director [SIGNATURE PAGES CONTINUE ON FOLLOWING PAGE]
[Signature Page to Amendment No. 1 to Outfront Media Master Repurchase
Agreement]



--------------------------------------------------------------------------------



 
[exhibit103004.jpg]
IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first written above. Seller: Outfront Media LLC By: /s/ Jonathan D. Karabas
Name: Jonathan D. Karabas Title: Treasurer [Signature Page to Amendment No. 1 to
Outfront Media Master Repurchase Agreement]



--------------------------------------------------------------------------------



 
[exhibit103005.jpg]
[EXHIBIT A] [ATTACHED]



--------------------------------------------------------------------------------



 
[exhibit103006.jpg]
Exhibit A to Amendment No. 1 to Master Repurchase Agreement EXECUTION VERSION
Annex I Supplemental Terms and Conditions This Annex I forms a part of the 1996
SIFMA Master Repurchase Agreement dated as of September 6, 2018 (the “SIFMA
Master,” and as amended by this Annex I, and as each may be further amended from
time to time, this or the “Agreement”) between Outfront Media LLC (“Outfront
Media”), and MUFG Bank, Ltd. (“MUFG”). Subject to the provisions of Paragraph 1
of this Annex I, (a) capitalized terms used but not defined in this Annex I
shall have the meanings ascribed to them in the SIFMA Master, and (b) aside from
this Annex I, including all exhibits and schedules attached hereto and thereto,
no other Annexes or Schedules thereto shall form a part of the SIFMA Master or
be applicable thereunder. 1. Applicability; Parties; Framework. (a) Framework
Agreement. This Agreement is being entered into in accordance with that certain
Amended and Restated Master Framework Agreement, dated as of September 6, 2018
(July 19, 2019 (as amended, restated, supplemented or otherwise modified, the
“Framework Agreement”), among Outfront Media Outernet Inc. and Outfront Media,
as seller,sellers, the entities party thereto as Originators, Outfront Media, as
agent for the sellers (in such capacity, the “Seller Party Agent”) and MUFG, as
buyer. Capitalized terms used but not defined in this Agreement or in any
Confirmations shall have the meanings set forth in the Framework Agreement
(including Schedule 1 thereto). In the event of any inconsistency between this
Agreement and the Framework Agreement, the Framework Agreement shall govern. (b)
Seller. Outfront Media will act as Seller with respect to all Transactions
entered into hereunder. Subject to the terms and conditions of the Framework
Agreement, all powers of Seller hereunder, including the execution and delivery
of Confirmations hereunder or any other matters involving consent or discretion,
shall be exercised solely by Seller Party Agent on behalf of Seller. (c) Buyer.
MUFG will act as Buyer with respect to all Transactions entered into hereunder.
(d) Securities. The only Security for purposes of this Agreement shall consist
of the QRS Seller Note, and no asset or property other than the QRS Seller Note
shall be recognized as a Security for purposes of any Transactions hereunder.
All references in this Agreement to Securities or Purchased Securities, as the
case may be (whether in the SIFMA Master or elsewhere in this Annex I) shall be
understood and construed as references to the QRS Seller Note. (e) Entire
Agreement. The first sentence of Paragraph 14 of the SIFMA Master is subject to,
and superseded by, Section 9.3 of the Framework Agreement.



--------------------------------------------------------------------------------



 
[exhibit103007.jpg]
2. Definitions. (a) Added Definitions. For purposes of this Agreement, the
following additional terms shall have the following meanings: (a) “Adjusted
LIBOR”, with respect to any Transaction Period, the interest rate per annum
determined by Buyer by dividing (the resulting quotient rounded upwards, if
necessary, to the nearest 1/100th of 1% per annum) (i) the Intercontinental
Exchange Benchmark Administration Ltd. (or the successor thereto if it is no
longer making such rates available) LIBOR Rate (“ICE LIBOR”), as published by
Reuters (currently Reuters LIBOR01 page) (or any other commercially available
source providing quotations of ICE LIBOR as designated by Buyer from time to
time) at approximately 11:00 a.m. (London, England time) for deposits in U.S.
Dollars with a duration comparable to such Transaction Period on the second
London Banking Day preceding the first day of such Transaction Period (or if a
rate cannot be determined under the foregoing, an interest rate per annum equal
to the average (rounded upwards, if necessary, to the nearest 1/100th of 1% per
annum) of the interest rates per annum at which deposits in U.S. Dollars with a
duration comparable to such Transaction Period in a principal amount
substantially equal to the Purchase Price for the applicable Transaction
outstanding during such Transaction Period are offered to the principal London
office of Buyer by three London banks, selected by Buyer in good faith, at
approximately 11:00 a.m. (London, England time) on the second London Banking Day
preceding the first day of such Transaction Period), by (ii) a number equal to
1.00 minus the Euro-Rate Reserve Percentage. The calculation of Adjusted LIBOR
may also be expressed by the following formula: ICE LIBOR or appropriate
successor Adjusted LIBOR = 1.00 - Euro-Rate Reserve Percentage Adjusted LIBOR
shall be adjusted on the effective date of any change in the Euro-Rate Reserve
Percentage as of such effective date. Buyer shall give prompt notice to Seller
of Adjusted LIBOR as determined or adjusted in accordance herewith (which
determination shall be conclusive absent manifest error). Notwithstanding the
foregoing, if Adjusted LIBOR as determined herein would be less than zero
(0.00), such rate shall be deemed to be zero percent (0.00%) for purposes of
this Agreement. (i) “Breakage Amount”, with respect to any Breakage Event
pertaining to any outstanding Transaction, an amount equal to the loss, cost and
expense (if any) actually incurred by Buyer and attributable to such Breakage
Event but excluding loss of anticipated profits, in each case as determined in
good faith by Buyer and notified to Seller Party Agent in writing; it being
understood that any written notice from Buyer indicating such amount and setting
forth in reasonable detail the calculations used by Buyer to determine such
amount, shall be conclusive absent manifest error. -2-



--------------------------------------------------------------------------------



 
[exhibit103008.jpg]
(ii) “Breakage Event”, with respect to any Transaction, (A) the termination of
such Transaction before the Repurchase Date specified in the Confirmation for
such Transaction (1) by Seller or Buyer in accordance with Paragraph 3(c)(ii) or
Paragraph 11, respectively, of the SIFMA Master, as amended by this Annex I, or
(2) as the result of the Termination Date occurring under the Receivables
Purchase Agreement; or (B) the transfer of any cash by Seller to Buyer during
the Transaction Period for such Transaction as required pursuant to Paragraph
4(a) of the SIFMA Master, as amended by this Annex I, if Buyer has applied such
funds to the unpaid Repurchase Price with respect to such Transaction pursuant
to Paragraph 4(c) of the SIFMA Master, as amended by this Annex I; (iii)
“Breakage Period”, with respect to any Breakage Event, the period commencing on
(and including) (x) in the case of a Breakage Event of the type described in
clause (A) of the definition thereof, the effective date of Seller’s or Buyer’s
termination of the applicable Transaction or (y) in the case of a Breakage Event
of the type described in clause (B) of the definition thereof, the date on which
such cash is transferred by Seller to Buyer, and, in each case, ending on (but
excluding) the next succeeding Monthly Date; (iv) “Euro-Rate Reserve
Percentage”, the meaning ascribed to such term in the Receivables Purchase
Agreement; (v)(iv) “Framework Agreement”, the meaning set forth in Paragraph
1(a) of this Annex I; (v) “London Banking Day”, any day on which commercial
banks are open for general business (including dealings in foreign exchange and
foreign currency deposits) in the city of London, England; (vi) “MUFG Cost of
Funds Rate”, with respect to any Transaction Period, the rate per annum quoted
from time to time as such by MUFG, which rate shall be determined and calculated
by MUFG in its sole discretion, taking into account factors including, but not
limited to, MUFG’s external and internal funding costs and prevailing interbank
market rates and conditions; provided, however, that as of any applicable
Purchase Date, such rate shall be no greater than the cost of funds rate
generally quoted by MUFG on such date in other similarly situated transactions
(including, for the avoidance of doubt, taking into account any applicable
currency, tenor and jurisdictional differences). Notwithstanding the foregoing,
if the MUFG Cost of Funds Rate as determined herein at any time would be less
than zero (0.00), such rate shall be deemed at such time to be zero percent
(0.00%) for purposes of this Agreement; (vii) “Original Note”, the original
executed version of the QRS Seller Note; and (viii) “Transaction Period”, with
respect to any Transaction, the period commencing on (and including) the
Purchase Date for such Transaction and expiring on (but excluding) the
Repurchase Date for such Transaction. -3-



--------------------------------------------------------------------------------



 
[exhibit103009.jpg]
(b) Revised Definitions. For purposes of this Agreement, and notwithstanding
anything in Paragraph 2 of the SIFMA Master to the contrary, the following terms
shall have the following amended and restated meanings: (i) “Buyer’s Margin
Amount”, with respect to any Transaction as of any date, the amount obtained by
application of the Buyer’s Margin Percentage to the Purchase Price for such
Transaction as of such date; (ii) “Buyer’s Margin Percentage”, with respect to
any Transaction as of any date, one hundred percent (100%); (iii) “Price
Differential”, with respect to any Transaction as of any date, the sum of the
aggregate amount obtained by daily application of the Pricing Rate for such
Transaction to the Purchase Price for such Transaction on a 360 day per year
basis for the actual number of days during the period commencing on (and
including) the Purchase Date for such Transaction and ending on (but excluding)
the date of determination (reduced by any amount of such Price Differential
previously paid by Seller to Buyer with respect to such Transaction); provided,
that upon the occurrence of any Breakage Event with respect to such Transaction,
such Price Differential shall be increased by Buyer’s applicable Breakage Amount
(if any) for such Breakage Event, determined as of the date on which such
Breakage Event occurs; (iv) “Pricing Rate”, the per annum percentage rate for
determination of the Price Differential, determined for each Transaction (unless
otherwise specified in the Confirmation) as being equal to the sum of (A)
Adjusted LIBORthe MUFG Cost of Funds Rate as of the applicable Purchase Date
plus (B) 1.20% (it being understood that, if Seller fails to deliver the
required Transaction Notice for a Transaction and the other associated documents
pursuant to Section 4.1(a) of the Framework Agreement at least three (3)
Business Days prior to the proposed Purchase Date and Buyer nonetheless elects
to proceed with the proposed Transaction, Buyer’s actual cost of funds shall be
used instead of Adjusted LIBOR in determining the Pricing Rate for such
Transaction)1.75%; (v) “Repurchase Date”, the date on which Seller is to
repurchase the Purchased Securities from Buyer, which shall be the earliest of
(i) the next Monthly Date immediately succeeding the applicable Purchase Date,
(ii) the Facility Expiration Date and (iii) any date determined by application
of the provisions of Paragraph 3(c) or 11 of this Annex I; and (vi) “Repurchase
Price”, the price at which Purchased Securities are to be transferred from Buyer
to Seller upon termination of a Transaction, which will be determined in each
case as the sum of (A) the Purchase Price for such Transaction plus (B) the
accrued and unpaid Price Differential as of the date of such determination (it
being understood that all such accrued and unpaid Price Differential shall be
payable when and as set forth in Paragraph 12 of this Annex I); provided, that
if an Event of Default has occurred and is continuing as of the applicable
Repurchase Date for a Transaction, then the Repurchase Price for such
Transaction shall include, in addition to the amounts specified in the foregoing
clauses (A) and (B), all other Secured Obligations due and owing from Seller
under the Transaction Agreements through the time such Repurchase Price is paid
-4-



--------------------------------------------------------------------------------



 
[exhibit103010.jpg]
in full (other than contingent indemnification obligations in respect of which
no claim therefor has been made). 3. Initiation; Confirmation; Termination.
Notwithstanding anything to the contrary in Paragraph 3 of the SIFMA Master, the
following shall apply: (a) No Oral Agreements. All agreements to enter into
Transactions hereunder shall be in writing in accordance with Article 4 of the
Framework Agreement. (b) Confirmations; Priority. All Confirmations with respect
to Transactions hereunder shall be substantially in the form attached as Exhibit
A to this Annex I. Subject to the definitions of “Price Differential”,
“Repurchase Date” and “Repurchase Price” set forth in Paragraphs 2(b)(iii),
2(b)(v) and 2(b)(vi) of this Annex I, respectively, in the event of any conflict
between the terms of a Confirmation and this Agreement, the Confirmation shall
prevail. (c) Termination. Paragraph 3(c) of the SIFMA Master is hereby amended
and restated as follows: “Transactions hereunder shall terminate upon the
earlier of (i) the date determined pursuant to the definition of Repurchase Date
(without regard to this Paragraph 3(c)) or (ii) a date specified upon demand by
Seller, which demand shall be made by Seller in writing no later than 5:00 p.m.
on the third London Banking Day prior to the Business Day on which such
termination will be effective (it being understood that Seller may not make more
than five (5) such demands described in this clause (ii) during the Facility
Term). On such earlier date, termination of the Transaction will be effected by
transfer to Seller or its agent of the Purchased Securities (except as otherwise
provided in Paragraph 7 of Annex I) against the payment of the related
Repurchase Price by Seller (which may, to the extent permitted under Paragraph
12 of Annex I hereto, be netted against the Purchase Price payable in respect of
any new Transaction) in accordance with the Framework Agreement.” (d)
Outstanding Transactions; Continuity. Notwithstanding anything in this Agreement
to the contrary, the Parties agree that no more than one Transaction hereunder
shall be outstanding at any given time. It is the intention of the Parties that
during the Facility Term, subject to Buyer’s discretion to decline to enter into
any Transaction and fulfillment of the applicable conditions set forth in the
Framework Agreement with respect to Buyer’s entry into any such Transaction, the
expiration of each Transaction hereunder on the applicable Repurchase Date shall
coincide with the entry into a subsequent Transaction with a concurrent Purchase
Date in accordance with the procedures set forth in the Framework Agreement. The
Parties further intend that, pursuant to Paragraph 12 of the SIFMA Master and to
the extent permitted under Paragraph 12 of this Annex I, the Repurchase Price
payable by Seller with respect to each such expiring Transaction shall be netted
to the extent applicable against the Purchase Price payable by Buyer with
respect to such subsequent Transaction. -5-



--------------------------------------------------------------------------------



 
[exhibit103011.jpg]
4. Margin Maintenance. Notwithstanding anything to the contrary in Paragraph 4
of the SIFMA Master, the following shall apply: (a) Paragraph 4(a) of the SIFMA
Master is hereby amended and restated as follows: “If, as of 12:00 noon on any
Business Day during the Transaction Period for an outstanding Transaction
hereunder (other than the Purchase Date), the Outstanding Amount of the
Purchased Securities then subject to such Transaction is less than the Buyer’s
Margin Amount for such Transaction (a “Margin Deficit”), then Buyer, may by
notice to Seller require Seller to transfer to Buyer an amount of cash so that
the sum of such transferred cash together with the Outstanding Amount of the
Purchased Securities will thereupon equal or exceed such Buyer’s Margin Amount.”
(b) Margin Excess Inapplicable. The provisions of Paragraph 4(b) of the SIFMA
Master shall not apply to Transactions under this Agreement, and all references
thereto or to “Margin Excess” in the SIFMA Master shall be disregarded. (c)
Margin Deficit Cures. Paragraph 4(c) of the SIFMA Master is hereby amended and
restated in its entirety to read as follows: “If any notice is given (or deemed
given) by Buyer under subparagraph (a) of this Paragraph, Seller shall transfer
cash as provided in such subparagraph no later than the second Business Day
following its receipt (or deemed receipt) of such notice; provided, that if such
notice is given (or deemed given) in connection with any prepayment on account
of principal owing under the Purchased Securities, Seller shall transfer such
cash to Buyer on the same day concurrently with (or immediately following)
Seller’s receipt of such prepayment. In connection with any such receipt of
funds, Buyer may apply such funds to the unpaid Repurchase Price with respect to
outstanding Transactions under this Agreement.” (d) No Additional Purchased
Securities. There shall be no Additional Purchased Securities in connection with
any Transactions under this Agreement, and all references in the SIFMA Master
thereto shall be disregarded for purposes hereof. (e) Threshold. In accordance
with Paragraph 4(e) of the SIFMA Master, the Parties agree that the rights of
Buyer under Paragraph 4(a) of the SIFMA Master, as amended by this Annex I, to
require the elimination of any Margin Deficit may be exercised only where such
Margin Deficit exceeds $1 million. (f) Reporting of Margin Deficits. Seller (or
Seller Party Agent on Seller’s behalf) shall provide Buyer with the notices
required pursuant to Section 5.3(q) of the Framework Agreement and, upon
delivery of any such notice, Buyer shall be automatically deemed to have -6-



--------------------------------------------------------------------------------



 
[exhibit103012.jpg]
delivered a concurrent notice to Seller exercising its rights under Paragraph
4(a) of the SIFMA Master, as amended by this Annex I, to require the elimination
of such Margin Deficit. 5. Income Payments. Notwithstanding anything to the
contrary in Paragraph 5 of the SIFMA Master, unless an Event of Default with
respect to Seller shall have occurred and (i) such Event of Default is
continuing and (ii) Buyer has exercised remedies with respect to the Purchased
Securities under Paragraph 11(d) of the SIFMA Master, as amended by this Annex
I, Seller shall be entitled to receive and retain all Income paid or distributed
on or in respect of the Purchased Securities. All references in this Agreement
to Income received by Buyer prior to such an Event of Default shall be
disregarded. 6. Security Interest. Paragraph 6 of the SIFMA Master is hereby
amended and restated in its entirety to read as follows: “(a) Seller hereby
grants to Buyer a first priority security interest in all of Seller’s right,
title, benefit and interest the Purchased Securities sold in each Transaction
entered into under this Agreement and all proceeds thereof (collectively, the
“Collateral”) to secure the Seller’s obligations under the Transaction
Agreements (the “Secured Obligations”). This Agreement shall create a continuing
security interest in the Collateral and shall remain in full force and effect
(notwithstanding any repurchase by Seller of Purchased Securities under an
expiring Transaction and simultaneous purchase by Buyer of such Purchased
Securities under a subsequent Transaction) until all unpaid Repurchase Price
with respect to outstanding Transactions under this Agreement has been
indefeasibly paid in full (without application of any set off or netting). Buyer
shall have, with respect to all the Collateral, in addition to all other rights
and remedies available to Buyer under the Transaction Agreements, all the rights
and remedies of a secured party under the Uniform Commercial Code as in effect
in any applicable jurisdiction. (b) Seller hereby authorizes Buyer to file such
financing statements (and continuation statements with respect to such financing
statements when applicable) as may be necessary to perfect the security interest
granted pursuant to the foregoing Paragraph 6(a) under the Uniform Commercial
Code of the relevant jurisdiction. (c) The security interest granted pursuant to
the foregoing Paragraph 6(a) is released by Buyer at such time when all unpaid
Repurchase Price with respect to outstanding Transactions under this Agreement
has been indefeasibly paid in full (without application of any set off or
netting), without further action by any Person. Upon such payment and
termination of this Agreement, Buyer hereby agrees, at Seller’s expense, to (x)
file appropriate financing statement amendments to reflect such release and (y)
execute and deliver such other documents as Seller may reasonably request to
further evidence such release.” -7-



--------------------------------------------------------------------------------



 
[exhibit103013.jpg]
7. Payment and Transfer. Notwithstanding anything in Paragraph 7 of the SIFMA
Master to the contrary, and except as otherwise provided below, all transfers of
Securities by one party to the other party in connection with any Transaction
shall occur by delivery to the other party of the Original Note in such party’s
possession, and shall also be reflected as having been so transferred in the
Seller’s books and records. In the event that the expiration of an outstanding
Transaction coincides with the entry into a subsequent Transaction hereunder as
contemplated by Paragraph 3(d) of this Annex I, the Purchased Securities under
such expiring Transaction shall, in lieu of being transferred back to Seller,
become Purchased Securities under such subsequent Transaction, and title to such
Purchased Securities shall remain continuously vested in Buyer. In the event
that the expiration of an outstanding Transaction on a Repurchase Date does not
coincide with entry into a such a subsequent Transaction, however, then upon
Seller’s payment in full of the Repurchase Price with respect to the expiring
Transaction (without application of any set off or netting), the Purchased
Securities shall be automatically deemed to be transferred and assigned from
Buyer to Seller without further evidence thereof and Buyer shall promptly
redeliver the Original Note to Seller or its agent. 8. Rehypothecation of
Purchased Securities. Paragraph 8 of the SIFMA Master is hereby amended and
restated in its entirety to read as follows: “Notwithstanding anything herein to
the contrary, unless an Event of Default shall have occurred and be continuing
with respect to Seller, Buyer shall be prohibited from engaging in repurchase
transactions with the Purchased Securities or otherwise selling, transferring,
pledging or hypothecating the Purchased Securities.” 9. Substitution. The
provisions of Paragraph 9 of the SIFMA Master shall not apply to Transactions
under this Agreement, and all terms and provisions thereof and references
thereto shall be disregarded for purposes of this Agreement. 10.
Representations. The representations and warranties set forth in Paragraph 10 of
the SIFMA Master are hereby deleted in the case of Buyer and, in the case of
Seller, are hereby replaced with the representations and warranties set forth in
Section 5.1 of the Framework Agreement. It is acknowledged that Seller is also
making the representations and warranties set forth in Section 5.2 of the
Framework Agreement with respect to the Purchased Securities. 11. Events of
Default. (a) Replacement Events of Default. The Events of Default set forth in
Paragraph 11 of the SIFMA Master (i) to the extent applicable to Seller, are
hereby replaced with the Events of Default set forth in the definition thereof
in the Framework Agreement and (ii) to the extent applicable to Buyer, are
hereby deleted, subject to the provisions set forth in Paragraph 11(d) of this
Annex I, below. Except for the provisions set forth in Paragraph 11(d) of this
Annex I, all provisions in Paragraph 11 and elsewhere in the SIFMA Master, to
the extent relating to the -8-



--------------------------------------------------------------------------------



 
[exhibit103014.jpg]
occurrence of any such Event of Default with respect to Buyer or any rights or
remedies afforded to Seller in connection therewith, shall be disregarded for
purposes of this Agreement. The introductory paragraph of Paragraph 11 of the
SIFMA Master is hereby amended and restated in its entirety to read as follows:
“If an Event of Default has occurred and is continuing:”. (b) Remedies.
Paragraph 11(d) of the SIFMA Master is hereby amended and restated in its
entirety to read as follows: “If Buyer exercises or is deemed to have exercised
the option referred to in subparagraph (a) of this Paragraph, Buyer may, at its
discretion and with such notice to Seller as may be required by applicable law,
immediately (i) take possession of any or all Purchased Securities subject to
any outstanding Transactions, at its discretion; (ii) subject to the
requirements of applicable law, sell any or all such Purchased Securities, at
such price or prices as Buyer may reasonably deem satisfactory, and apply the
proceeds thereof to amounts owing by Seller hereunder or under any of the other
Transaction Agreements (it being understood, for the avoidance of doubt, that
Seller shall remain liable to the Buyer for the excess of such amounts owing by
Seller over any sale proceeds so applied); and (iii) generally exercise any and
all rights afforded to a secured party under the Uniform Commercial Code or
other applicable law.” (c) Replacement Securities Inapplicable. The provisions
of Paragraphs 11(c), 11(e), and 11(f) of the SIFMA Master shall not apply to
Transactions under this Agreement, and all terms and provisions thereof and
references thereto (including any references to “Replacement Securities”) shall
be disregarded for purposes of this Agreement. (d) Buyer Event of Default. The
failure of Buyer to (i) promptly redeliver the Original Note to Seller or its
agent when and as required pursuant to Paragraph 7 of this Annex I (it being
understood, for the avoidance of doubt, that such redelivery obligation is
subject to (A) Seller’s payment in full of the Repurchase Price with respect to
the applicable outstanding Transaction without application of any set off or
netting and (B) Buyer’s rights pursuant to Paragraph 11(d) of the SIFMA Master
(as amended by this Annex I) to sell, dispose of or otherwise exercise remedies
with respect to the Purchased Securities in connection with an Event of Default
with respect to Seller) or (ii) comply with Paragraph 8 of this Annex I, in
either case, shall be an Event of Default with respect to Buyer. Upon the
occurrence of any such Event of Default, Buyer shall be liable to Seller for the
amount of all reasonable legal or other expenses incurred by Seller and/or
Outfront Media Receivables LLC in connection with or as a result of such Event
of Default and any other loss, damage, cost or expense directly arising or
resulting from the occurrence of such Event of Default, including without
limitation any costs incurred to recover the Original Note and any damages
resulting from Buyer or another party acquiring the Original Note through Buyer
presenting such Original Note to Outfront Media Receivables LLC for payment. In
the event of an Event of Default with respect to Buyer, Seller shall have, in
addition to its rights hereunder, any rights otherwise available to it under any
other agreement or applicable law. -9-



--------------------------------------------------------------------------------



 
[exhibit103015.jpg]
12. Payment of Price Differential. With respect to any Transaction under this
Agreement, and notwithstanding anything in this Agreement to the contrary, the
portion of the Repurchase Price for such Transaction consisting of the Price
Differential shall, in all circumstances, be paid by Seller (or by Seller Party
Agent on Seller’s behalf) by wire transfer of immediately available funds to the
account of Buyer set forth in Schedule 2 to the Framework Agreement on the
Repurchase Date for such Transaction (or, if such Repurchase Date is not a
Monthly Date, on the earlier of (i) next succeeding Monthly Date to occur
following such Repurchase Date or (ii) the Facility Expiration Date), and such
payment of the Price Differential shall not be subject to any setoff, netting or
other application by Seller against other amounts, whether pursuant to Paragraph
12 of the SIFMA Master or otherwise. 13. Miscellaneous. (a) Termination of
Agreement. The last sentence of Paragraph 15(a) of the SIFMA Master is hereby
amended and restated to read as follows: “This Agreement shall terminate on the
Facility Expiration Date, except that this Agreement shall, notwithstanding such
termination, remain applicable to any Transactions then outstanding.” (b)
Notices. The provisions of Paragraph 13 of the SIFMA Master are hereby deleted,
and shall be deemed to have been replaced with the provisions of Section 9.8 of
the Framework Agreement, which are hereby incorporated by reference. (c) Other
Inapplicable Provisions. Paragraphs 18 and 20 of the SIFMA Master shall not be
applicable to Transactions under this Agreement, and all terms and provisions
thereof and references thereto shall be disregarded for purposes of this
Agreement. _____________________________________ -10-



--------------------------------------------------------------------------------



 
[exhibit103016.jpg]
EXHIBIT A FORM OF CONFIRMATION Dated: [Date] To: Outfront Media LLC
(“Counterparty”) [ ] [ ] [ ] Attention: [Documentation] Email: [ ] From: MUFG
Bank, Ltd. (“MUFG”) Tel: [ ] Email: [ ] Re: Confirmation of a Repurchase
Transaction
____________________________________________________________________________________________
Dear Outfront Media LLC: The purpose of this letter agreement (this
“Confirmation”) is to confirm the terms and conditions of the above referenced
transaction entered into between Counterparty and MUFG on the Purchase Date
specified below (the “Transaction”). This Confirmation constitutes a
“Confirmation” as referred to in the Master Repurchase Agreement specified
below. The definitions and provisions contained in such Master Repurchase
Agreement are incorporated into this Confirmation. In the event of any
inconsistency between such Master Repurchase Agreement and this Confirmation,
this Confirmation will govern; provided, for the avoidance of doubt, that the
applicable Repurchase Date, Price Differential and Repurchase Price will be
determined in accordance with the definitions thereof as set forth in the Master
Repurchase Agreement. 1. This Confirmation supplements, forms part of, and is
subject to, the 1996 SIFMA Master Repurchase Agreement, dated as of September 6,
2018, including Annex I thereto and as amended thereby (as further amended and
supplemented from time to time, the “Master Repurchase Agreement”), between
Counterparty and MUFG. All provisions contained in the Master Repurchase
Agreement govern this Confirmation except as expressly modified below. The terms
of the particular Transaction to which this Confirmation relates are as follows:
2. General Terms: Purchase Date: [Date] Purchase Price: $[ ] Buyer: MUFG Seller:
Counterparty



--------------------------------------------------------------------------------



 
[exhibit103017.jpg]
Purchased Securities: the QRS Seller Note Pricing Rate [ ] Repurchase Date:
[Date]1 Repurchase Price: $[ ]2 Price Differential: $[ ] 3. Governing law:
Unless otherwise provided in the Master Repurchase Agreement (in which case the
law so specified shall govern), this Confirmation shall be governed by and
construed in accordance with the laws as specified in the Master Repurchase
Agreement. [Remainder of page intentionally left blank] 1 To be scheduled as the
earlier of (i) the Facility Expiration Date or (ii) the next Monthly Date to
occur following the Purchase Date. 2 Stated amounts for Repurchase Price and
Price Differential are indicative based on initial Purchase Price, Pricing Rate
and scheduled Repurchase Date. -2-



--------------------------------------------------------------------------------



 
[exhibit103018.jpg]
Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing the copy of this Confirmation enclosed for that purpose
and returning it to us by electronic mail or by facsimile transmission to
telecopier No. [ ]. Very truly yours, MUFG BANK, LTD. By:
_______________________ Name: Title: Confirmed as of the date first above
written: OUTFRONT MEDIA LLC By: _______________________ Name: Title: -3-



--------------------------------------------------------------------------------



 